Case 2:19-cr-00219-EEF-JCW Document 54 Filed 11/12/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

                                                   ***

    UNITED STATES OF AMERICA,                       )
                                                    )
                     Plaintiff,                     )
                                                    )
                         vs                         )
                                                    )
                                                    )
               JUDY WILLIAMS,                               2:19-CR-00219-4-EEF
                                                    )
                                                    )
                    Defendant.                              ORDER APPOINTING COUNSEL
                                                    )




                 The individual named below, having testified under oath or having otherwise

  satisfied this Court that he (1) is financially unable to employ counsel and (2) does not wish

  to waive counsel, and, because the interests of justice so require, the Court finds that the

  Defendant is indigent, therefore;

                 IT IS ORDERED that RALPH S. WHALEN, JR., ESQ. is hereby appointed

  to represent Defendant, JUDY WILLIAMS.

           New Orleans, Louisiana, this 12th
                                        ______ day of November
                                                      _________,20___.
                                                                2019




                                              _______________________________________

                                                              JOSEPH C WILKINSON JR
                                                        UNITED STATES MAGISTRATE JUDGE
